DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I [fig. 3a corresponding to claims 1-3, 9-13, & 19-20] in the reply filed on 12/17/2021 is acknowledged.
Claims 4-8 & 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11-12, & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filiz et al. (US 20160103545).
As to claim 1, Filiz discloses a processing system [abstract], comprising: 
sensor circuitry configured to, using a plurality of sensor electrodes [figs. 10-11 & para. 96-97 & 125-127]: 
	obtain a plurality of capacitive measurements of a sensing region (capacitive touch sensor) [figs. 10-11 & para. 96-97 & 125-127]; and 
	obtain a resistance measurement of the sensing region (resistance corresponding to force sensitive structures) [figs. 10-11 & para. 96-97 & 125-127]; 
processing circuitry coupled to the sensor circuitry [figs. 10-11], wherein the processing circuitry is configured to: 
	determine a location of an input object using the plurality of capacitive measurements of the sensing region (location of a user touch) [figs. 10-11 & para. 122 & 125-127]; 
	determine a force value based on the resistance measurement and the location of the input object, wherein determining the force value mitigates a temperature variation of the sensing region affecting the resistance measurement (determination of force centroid that is compensated for temperature) [figs. 10-11 & para. 124, 96-97, & 114]; and 
	report the force value [fig. 11 & para. 127].
As to claim 2, Filiz discloses the processing system of claim 1, wherein the processing circuitry is further configured to: 
acquiring the resistance measurement using a subset of the plurality of sensor electrodes in a region that excludes the location of the input object (measurement of each individual force-sensitive structure is obtained) [para. 126-127].
As to claim 11, Filiz discloses an input device [abstract], comprising: 
a plurality of sensor electrodes [figs. 10-11 & para. 96-97 & 125-127]; and 
a processing system coupled to the plurality of sensor electrodes [figs. 10-11 & para. 96-97 & 125-127], wherein the processing system is configured to: 

	determine a location of an input object using the plurality of capacitive measurements of the sensing region (location of a user touch) [figs. 10-11 & para. 122 & 125-127]; 
	obtain a resistance measurement of the sensing region (resistance corresponding to force sensitive structures) [figs. 10-11 & para. 96-97 & 125-127]; 
	determine a force value based on the resistance measurement and the location of the input object, wherein determining the force value mitigates a temperature variation of the sensing region affecting the resistance measurement (determination of force centroid that is compensated for temperature) [figs. 10-11 & para. 124, 96-97, & 114]; and 
	report the force value [fig. 11 & para. 127].
As to claim 12, Filiz discloses the input device of claim 11, wherein the plurality of sensor electrodes comprises at least one sensor electrode for acquiring the resistance measurement, wherein the at least one sensor electrode is nonoverlapping with the location of the input object (measurement of each individual force-sensitive structure is obtained) [para. 126-127].
As to claim 19, Filiz discloses a method [abstract] comprising: 
obtaining a plurality of capacitive measurements of a sensing region (capacitive touch sensor) [figs. 10-11 & para. 96-97 & 125-127]; 
determining a location of an input object using the plurality of capacitive measurements of the sensing region (location of a user touch) [figs. 10-11 & para. 122 & 125-127]; 
obtaining a resistance measurement of the sensing region (resistance corresponding to force sensitive structures) [figs. 10-11 & para. 96-97 & 125-127]; 
determining a force value based on the resistance measurement and the location of the input object, wherein determining the force value mitigates a temperature variation of the sensing region affecting the resistance measurement (determination of force centroid that is compensated for temperature) [figs. 10-11 & para. 124, 96-97, & 114]; and 
reporting the force value [fig. 11 & para. 127].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filiz, in view of Watazu et al. (US 20160342257).
As to claim 9, Filiz teaches the processing system of claim 1 (see above).
Filiz does not explicitly teach wherein the processing circuitry is further configured to: 
estimate a rate of change of a temperature from a plurality of resistance measurements acquired over a time interval; 
determine, based on the rate of change of the temperature, an estimated temperature responsive to determining the location of the input object being on the sensing region; and 
determine the force using the estimated temperature and the resistance measurement.
	Watazu teaches the concept of a processing system [abstract & fig. 5], that utilizes a processing circuitry (controller 70) [fig. 5 & para. 58-59] configured to: 
estimate a rate of change of a temperature from a plurality of resistance measurements acquired over a time interval [figs. 5-6 & para. 64-69]; 
determine, based on the rate of change of the temperature, an estimated temperature responsive to determining the location of the input object being on the sensing region [figs. 5-6 & para. 64-69]; and 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry of the processing system of Filiz, such that the processing circuitry is further configured to: estimate a rate of change of a temperature from a plurality of resistance measurements acquired over a time interval; determine, based on the rate of change of the temperature, an estimated temperature responsive to determining the location of the input object being on the sensing region; and determine the force using the estimated temperature and the resistance measurement, as taught by Watazu, to improve accuracy of detection user inputs, as taught by Watazu [para. 5].
As to claim 20, Filiz teaches the method of claim 19 (see above).
Filiz does not explicitly teach estimating a rate of change of a temperature from a plurality of resistance measurements acquired over a time interval; 
determining, based on the rate of change of the temperature, an estimated temperature responsive to determining the location of the input object being on the sensing region; and 
determining the force using the estimated temperature and the resistance measurement.
Watazu teaches the concept of a method [abstract & fig. 5] of estimating a rate of change of a temperature from a plurality of resistance measurements acquired over a time interval [figs. 5-6 & para. 64-69]; 
determining, based on the rate of change of the temperature, an estimated temperature responsive to determining the location of the input object being on the sensing region [figs. 5-6 & para. 64-69]; and 
determining the force using the estimated temperature and the resistance measurement [figs. 5-6 & 64-70].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Filiz, such that the method further utilizes estimating a rate of change of a temperature from a plurality of resistance measurements acquired over a time interval; determining, based on the rate of change of the temperature, an estimated temperature .

Allowable Subject Matter
Claims 3, 10, & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Molne et al. 		(US 8026906).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/DAVID TUNG/Primary Examiner, Art Unit 2694